Title: The Comte de Vergennes to John Adams: A Translation, 30 March 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        Versailles, 30 March 1780
       
       I have received, sir, the letter that you did me the honor to write on the 21st of this month. I recall very well having told you that your presentation would be inserted in the Gazette de France. But further investigation has convinced me that never have the presentations of either ambassadors or ministers plenipotentiary been announced in our Gazette, so that to do so in your case would indicate an unwarranted partiality. As an alternative, if you wish, I will have it mentioned in the Mercure de France, and you can, without any inconvenience, undertake to have it repeated in the foreign gazettes.
       
        I have the honor to be very sincerely, sir, your very humble and very obedient servant.
        De Vergennes
       
       
        P.S. I enclose a draft of the article that I propose to insert in the Mercure. I will not send it until you have given me your opinion.
       
      